AMENDMENT NO. 1
TO
OMNIBUS EQUITY PLAN

                     This Amendment No. 1 to the Omnibus Equity Plan (the
"Plan") of New Horizons Worldwide, Inc. (the "Company") is adopted, subject in
one respect to approval of the stockholders of the Company, as of March 15,
2002. Capitalized terms not otherwise defined herein shall have the meanings
given them in the Plan.

WITNESSETH:

                     WHEREAS, the Plan was originally adopted by the Board of
Directors of the Company on March 20, 1998 and approved and adopted by its
stockholders at the Annual Meeting of Stockholders on May 5, 1998; and

                     WHEREAS, the Plan as originally adopted provided that the
maximum number of shares of the Company's common stock with respect to which
awards could be made was One Million (1,000,000); and

                     WHEREAS, as a result of the five-for-four stock split in
1999 effected by means of a twenty-five percent (25%) stock dividend, such
maximum number of shares was increased, pursuant to the terms of the Plan, to
One Million Two Hundred Fifty Thousand (1,250,000); and

                     WHEREAS, the Board of Directors and Compensation Committee
wish to reflect such increase and certain related increases; and

                     WHEREAS, the Board of Directors and Compensation Committee
have further determined that in order to continue to provide the Company and its
stockholders with the benefits to be derived from the Plan an increase in the
maximum number of shares of the Company's common stock with respect to which
awards may be made is now necessary and appropriate.

                     NOW, THEREFORE, the Plan shall be and is hereby amended as
follows; provided, however, that the amendment set forth in paragraph 3 below
shall be subject to approval by the stockholders of the Company.

  1. The reference to “1,000,000 Shares” which appears in the first sentence of
Section   1.5 (a) of the Plan shall, by virtue of the above-referenced stock
split and Section 4.5 of the Plan, be deemed amended and replaced by “1,250,000
Shares.”

  2. The references to “300,000 Shares” and “500,000 Shares” which appear in
Section   1.5 (b) of the Plan shall, by virtue of the above-referenced stock
split and Section 4.5 of the Plan, be deemed amended and replaced by “375,000
Shares” and “625,000 Shares,” respectively.

  3. The reference to “1,250,000 Shares” which appears in the first sentence of
Section   1.5 (a) of the Plan is hereby amended and replaced by “2,250,000
Shares.”

                     IN WITNESS WHEREOF, NEW HORIZONS WORLDWIDE, INC., by its
duly authorized officer, has executed this Amendment No. 1 as of March 15, 2002.

  NEW HORIZONS WORLDWIDE, INC.


By:__________________________________


Its: _________________________________



